DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 5/25/2022 has been entered.  Claims 1, 4, 7-12, 14, 17 have been amended, Claim 3 has been cancelled, and Claims 18-21 have been added.  Claims 1-2, 4-21 are currently pending in the application.  The amendment overcomes the interpretation under 35 U.S.C. 112(f) and rejections under 35 U.S.C. 112(a) and 112(b) previously set forth in the Non-Final Office Action of 2/25/2022.

Response to Arguments
Applicant’s arguments, see pages 1-3, filed 5/25/2022, with respect to the rejection(s) of claim(s) 1, 17 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to the claims.
Regarding the wavelength regions detected by the first and second filters, US 20180184055 A1 by Kikuchi (hereinafter “Kikuchi”) discloses a first image sensor 21 and a second image sensor 22 with pixel arrangements as shown in Figs. 3 and 5.  In one pixel position, the first image sensor 21 has a sensitivity to light in an R1 wavelength range and the second image sensor 22 has a sensitivity to light in an R2 wavelength range.
Kikuchi does not disclose the second color filter transmitting a same wavelength region as the first color filter.  However, US 20170289467 A1 by Yamamoto (hereinafter “Yamamoto”) discloses an imaging device with a dichroic prism 302a for splitting incoming light into first, second, and third light.  The second light, including light in an infrared range and light in a blue range, is incident on the image sensor 303c.  Infrared filters and blue filters are arranged in a pattern on the surface of the image sensor 303c as shown in Fig. 11.  The position of the blue filters B of Yamamoto corresponds to the position of the blue filters B in the first image sensor 21 of Kikuchi.  The blue light in the second light of Yamamoto, which corresponds to the transmission wavelength of the B filter, has a wavelength of 400-500 nm while the sensitivity of the B pixel in Kikuchi is in the wavelength band of 400-550 nm.  Therefore, the first image sensor 21 of Kikuchi and the image sensor 303c of Yamamoto have B pixels arranged in the same position and which transmit light in approximately the same wavelength band.
Please see the rejections under 35 U.S.C. 103 below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 7-12, 14-15, 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180184055 A1 by Kikuchi (hereinafter “Kikuchi”) in view of US 20170289467 A1 by Yamamoto (hereinafter “Yamamoto”).
Regarding Claim 1, Kikuchi discloses a surgical imaging system (imaging system 1; [0042]; Fig. 1) comprising: a first image sensor that has light receiving sensitivity in a wavelength region of visible light and images a surgical site (first image sensor 21 with visible light filters; [0045-47]; Figs. 3-4); a second image sensor that has light receiving sensitivity in a wavelength region of visible light and near-infrared light and images the surgical site (second image sensor 22 with a visible light filter and an infrared light filter; [0051-52]; Figs. 5-6); and a signal processing circuitry configured to perform a process for displaying a first image imaged by the first image sensor and a second image imaged by the second image sensor (image processing apparatus 3 processes image data from both sensors for display; [0042]; Fig. 1), wherein the first image sensor includes a first color filter in a predetermined color arranged for in a pattern for pixels of the first image sensor (R1 position in the first image sensor 21; Fig. 3), and the second image sensor includes a second color filter in a pixel position corresponding to a pixel position of the first color filter of the first image sensor (R2 position in the second image sensor 22; Fig. 5).
Kikuchi does not disclose the second image sensor receiving light from the surgical site that is not incident on the first image sensor or the second color filter transmitting a same wavelength region as the first color filter.  However, Yamamoto discloses an imaging device with image sensors 303c, 304, and 305a for generating signals corresponding to light with different incident wavelengths.  The incoming light passes through a dichroic prism 302a which splits the light into first, second, and third light corresponding to the image sensors.  The second light including light in an infrared range and light in a blue range is incident on the image sensor 303c.  Infrared and blue filters are arranged on the image sensor 303c as shown in Fig. 11.  Blue light corresponds to a blue filter B, which transmits light with a wavelength of 400-500 nm ([0105-109, 116]; Figs. 10-11).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Kikuchi with the sensor configuration disclosed by Yamamoto with the benefit of acquiring visible and fluorescence images with the same resolution (Yamamoto [0110]).
Regarding Claim 2, Kikuchi as modified by Yamamoto discloses the surgical imaging system according to claim 1.  Kikuchi further discloses wherein resolution of the first image sensor is higher than resolution of the second image sensor (the first and second image sensors have different resolutions, with the light incident area in the second sensor made larger to compensate for insufficient sensitivity; [0126-127]).
Regarding Claim 4, Kikuchi as modified by Yamamoto discloses the surgical imaging system according to claim 1.  Kikuchi further discloses wherein the predetermined color is green (G2 filter position on sensor 22 corresponds to G1 filter position on sensor 21; [0047, 89]; Figs. 3, 12).
Regarding Claim 7, Kikuchi as modified by Yamamoto discloses the surgical imaging system according to claim 1.  Kikuchi further discloses wherein the signal processing circuitry includes an image conforming circuitry configured to conform the first image to the second image on a basis of a pixel value obtained through the first color filter of the first image sensor and a pixel value obtained through the second color filter of the second image sensor (interpolation image generation unit 32 extracts edge information of the G pixel for processing; [0062, 71]; Fig. 1).
Regarding Claim 8, Kikuchi as modified by Yamamoto discloses the surgical imaging system according to claim 1.  Kikuchi further discloses wherein the signal processing circuitry includes a filling processor that calculates a pixel value in a state in which the second color filter is not arranged in the pixel position in which the second color filter is provided of the second image sensor (color correction processing unit 33 calculates corrected pixel values in the interpolation image; [0075-80]; Figs. 3, 5).
Regarding Claim 9, Kikuchi as modified by Yamamoto discloses the surgical imaging system according to claim 1.  Kikuchi further discloses wherein the signal processing circuitry includes a synthesizing processor that synthesizes the first image and the second image (the visible image and the infrared image may be superimposed for display; [0071]; Fig. 9).
Regarding Claim 10, Kikuchi as modified by Yamamoto discloses the surgical imaging system according to claim 1.  Kikuchi further discloses wherein the signal processing circuitry includes an image quality improving processor that improves an image quality of the second image on a basis of the first image (color correction for the R2 and IR components of the second image using pixels of the first image to maintain accuracy in both resulting images; [0079-82]; Fig. 1).
Regarding Claim 11, Kikuchi as modified by Yamamoto discloses the surgical imaging system according to claim 1.  Kikuchi further discloses wherein the signal processing circuitry includes an image extracting circuitry configured to extract a specific region from the second image (IR region extracted by the interpolation image generating unit 32 to create interpolation image PIR; [0071]).
Regarding Claim 12, Kikuchi as modified by Yamamoto discloses the surgical imaging system according to claim 11.  Kikuchi further discloses wherein the second image sensor includes a filter that transmits light in a predetermined wavelength region (any of the IR, R, G, and B filters in image sensors 21 and 22), and the image extracting circuitry is configured to extract the specific region on a basis of a pixel value obtained through the filter (pixel regions are extracted by the interpolation image generating unit 32; [0052, 71]; Figs. 3, 5).
Regarding Claim 14, Kikuchi as modified by Yamamoto discloses the surgical imaging system according to claim 11.  Kikuchi further discloses wherein the signal processing circuitry includes an image processor that assigns a predetermined color to the specific region (IR and R2 regions are filtered out of the interpolation image before color correction processing is performed for G and B pixels; [0079-80]).
Regarding Claim 15, Kikuchi as modified by Yamamoto discloses the surgical imaging system according to claim 14.  Kikuchi further discloses wherein the predetermined color is green or blue (color correction processing performed for G and B pixels; [0079-80]).
Regarding Claim 17, Kikuchi discloses a signal processing device of a surgical image (imaging system 1; [0042]; Fig. 1), comprising: circuitry configured to perform performing a process for synthesizing to display (image processing apparatus 3 processes image data from both sensors for display; [0042]; Fig. 1) a first image imaged by a first image sensor that has light receiving sensitivity in a wavelength region of visible light and images a surgical site (first image sensor 21 with visible light filters; [0045-47]; Figs. 3-4) and a second image imaged by a second image sensor that has light receiving sensitivity in a wavelength region of visible light and near-infrared light and images the surgical site (second image sensor 22 with a visible light filter and an infrared light filter; [0051-52]; Figs. 5-6), wherein the first image sensor includes a first color filter in a predetermined color arranged for in a pattern for pixels of the first image sensor (R1 position in the first image sensor 21; Fig. 3), and the second image sensor includes a second color filter in a pixel position corresponding to a pixel position of the first color filter of the first image sensor (R2 position in the second image sensor 22; Fig. 5).
Kikuchi does not disclose the second image sensor receiving light from the surgical site that is not incident on the first image sensor or the second color filter transmitting a same wavelength region as the first color filter.  However, Yamamoto discloses an imaging device with image sensors 303c, 304, and 305a for generating signals corresponding to light with different incident wavelengths.  The incoming light passes through a dichroic prism 302a which splits the light into first, second, and third light corresponding to the image sensors.  The second light including light in an infrared range and light in a blue range is incident on the image sensor 303c.  Infrared and blue filters are arranged on the image sensor 303c as shown in Fig. 11.  Blue light corresponds to a blue filter B, which transmits light with a wavelength of 400-500 nm ([0105-109, 116]; Figs. 10-11).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Kikuchi with the sensor configuration disclosed by Yamamoto with the benefit of acquiring visible and fluorescence images with the same resolution (Yamamoto [0110]).
Regarding Claim 18, Kikuchi as modified by Yamamoto discloses the signal processing device according to claim 17.  Kikuchi further discloses wherein the circuitry is configured to perform the process for synthesizing by overlapping the first and second images based on the pixel position of the first color filter and the pixel position of the second color filter (interpolation images PR1 and PR2 generated based on the R1 and R2 pixels; [0061-62]; Fig. 9).
Regarding Claim 19, Kikuchi as modified by Yamamoto discloses the surgical imaging system according to claim 1.  Kikuchi does not disclose wherein the second image sensor has no filter other than the second color filter.  However, Yamamoto discloses a similar configuration in which the incoming light passes through dichroic prism 1304 and is separated into red, green, and blue light.  The blue light is incident on image sensor 1307, which generates a B signal.  Because the light has been split by the dichroic prism 1304, the B signal can be generated over the entire surface of the image sensor 1307 (Yamamoto [0012-13, 18]; Fig. 19).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Kikuchi with the sensor configuration disclosed by Yamamoto with the benefit of generating and displaying a visible image and a fluorescent image (Yamamoto [0019]).  
Regarding Claim 20, Kikuchi as modified by Yamamoto discloses the surgical imaging system according to claim 1.  Kikuchi does not disclose wherein the second image sensor has fewer second color filters than the first image sensor has first color filters.  However, in a separate embodiment, Kikuchi discloses second image sensor 22d with R2 and IR pixels arranged in the same pattern as second image sensor 22.  In the modified second image sensor 22d, each of the pixels has a larger area than the pixels of the first image sensor 21.  As shown in Fig. 24, the second image sensor 22d has fewer R2 filters than the first image sensor 21 has R1 image sensors ([0126-127]; Fig. 24).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Kikuchi with the large-area sensor configuration with the benefit of compensating for insufficient sensitivity in the second image sensor (Kikuchi [0127]).
Regarding Claim 21, Kikuchi discloses a method of processing a surgical image, comprising: synthesizing (the visible image and the infrared image may be superimposed for display; [0071]; Fig. 9) a first image imaged by a first image sensor that has light receiving sensitivity in a wavelength region of visible light and images a surgical site (first image sensor 21 with visible light filters; [0045-47]; Figs. 3-4) and a second image imaged by a second image sensor that has light receiving sensitivity in a wavelength region of visible light and near-infrared light and images the surgical site (second image sensor 22 with a visible light filter and an infrared light filter; [0051-52]; Figs. 5-6), wherein the first image sensor includes a first color filter in a predetermined color arranged for in a pattern for pixels of the first image sensor (R1 position in the first image sensor 21; Fig. 3), and the second image sensor includes a second color filter in a pixel position corresponding to a pixel position of the first color filter of the first image sensor (R2 position in the second image sensor 22; Fig. 5).
Kikuchi does not disclose the second image sensor receiving light from the surgical site that is not incident on the first image sensor or the second color filter transmitting a same wavelength region as the first color filter.  However, Yamamoto discloses an imaging device with image sensors 303c, 304, and 305a for generating signals corresponding to light with different incident wavelengths.  The incoming light passes through a dichroic prism 302a which splits the light into first, second, and third light corresponding to the image sensors.  The second light including light in an infrared range and light in a blue range is incident on the image sensor 303c.  Infrared and blue filters are arranged on the image sensor 303c as shown in Fig. 11.  Blue light corresponds to a blue filter B, which transmits light with a wavelength of 400-500 nm ([0105-109, 116]; Figs. 10-11).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Kikuchi with the sensor configuration disclosed by Yamamoto with the benefit of acquiring visible and fluorescence images with the same resolution (Yamamoto [0110]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi in view of Yamamoto as applied to claim 1 above, and further in view of JP 2017187265 A by Yoshida et al. (hereinafter “Yoshida”).
Regarding Claim 5, Kikuchi discloses the surgical imaging system according to claim 1.  Modified Kikuchi does not disclose wherein the first image sensor is an image sensor including Si and has resolution of 3840 x 2160 pixels or more.  However, Yoshida discloses acquiring a plurality of images of a field using an infrared sensor formed from Si and having a 4K resolution of 3840 x 2160 pixels ([0066]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the infrared sensor disclosed by Kikuchi with the sensor type disclosed by Yoshida with the benefit of improving the temperature resolution and image resolution of the sensor during use (Yoshida [0066]).

Claims 6, 13, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi in view of Yamamoto as applied to claim 1 above, and further in view of US 20070027362 A1 by Handa et al. (hereinafter “Handa”).
Regarding Claim 6, Kikuchi discloses the surgical imaging system according to claim 1.  Modified Kikuchi does not disclose wherein the second image sensor is an image sensor including InGaAs.  However, Handa discloses an infrared observation system for capturing images of a body including an image capturing device 305 which can be made, for example, of InGaAs ([0330-331]; Fig. 33).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sensor disclosed by Kikuchi with the sensor type disclosed by Handa with the benefit of implementing a sensor with sensitivity in an infrared region exceeding a wavelength of 1200 nm (Handa [0331]).
Regarding Claim 13, Kikuchi discloses the surgical imaging system according to claim 12.  Modified Kikuchi does not disclose wherein the predetermined wavelength region is a wavelength region not shorter than 1300 nm and not longer than 1400 nm.  However, Handa discloses an image capturing device 303 with a filter 304 which transmits light in a wavelength band of 1200-1600 nm ([0330]; Fig. 34).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Kikuchi with the wavelength region disclosed by Handa with the benefit of including the photo-absorption peak of a blood vessel in the wavelength band (Handa [0330]).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust the predetermined wavelength band within the transmissivity region for a known tissue through routine experimentation and optimization. 
Regarding Claim 16, Kikuchi discloses the surgical imaging system according to claim 1.  Modified Kikuchi does not disclose wherein the first image sensor and the second image sensor image fat or a blood vessel in a human body.  However, Handa discloses an image capturing device 303 with a filter 304 which transmits light in a predetermined wavelength band for imaging blood vessels or fat ([0330-331]; Fig. 34).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Kikuchi with the imaging targets disclosed by Handa with the benefit of identifying a relevant body tissue to perform treatment (Handa [0339]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20170339377 A1
WO 2015037340 A1
US 20160203602 A1

	
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795